Title: From George Washington to Guy Carleton, 2 October 1782
From: Washington, George
To: Carleton, Guy


                  Sir
                     
                     Head Quarters 2d October 1782
                  
                  Your Excellency will have been informed, by your Commissioners, of the causes which obstructed their proceeding upon business at the late meeting at Tappan.
                  The Commissioners on the part of the United States laid before those appointed by your Excellency and Admiral Digby, a remonstrance on the subject of the immense expence arising from the support of so great a number of British prisoners of War as we now have in our possession, without any present compensation or proper security for the payment hereafter—This remonstrance your Commissioners did not think themselves at liberty to accept—I am therefore under the necessity of furnishing your Excellency with a Copy of it, and of assuring you, agreeable to my instructions from the Honble the Congress of the United States "that if this like former representations should produce no effect, it will be high time to take measures however disagreeable for diminishing a Burthen which is become intolerable."  I have the honor to be with due Respect Your Excellency’s Most obedt and humble Servant
                  
                     Go: Washington
                     
                  
               